         Case 3:18-cr-00082-JCH Document 77 Filed 11/07/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

       UNITED STATES OF AMERICA,                   :
               Plaintiff,                          :         CRIMINAL ACTION NO.
                                                   :         18-CR-0082 (JCH)
              v.                                   :
                                                   :
       OLUMUYIWA YAHTRIP ADEJUMO,                  :
              Defendant.                           :         NOVEMBER 7, 2018
                                                   :


   RULING RE: MOTION FOR LEAVE TO FILE BELATED APPEAL (DOC NO. 75)


  I.   INTRODUCTION

       Before the court is the defendant, Olumuyiwa Yahtrip Adejumo’s Motion for

Leave to File a Belated Appeal (Doc. No. 75). For the reasons stated below, the Motion

is granted.

 II.   DISCUSSION

       Adejumo was sentenced following a guilty plea, pursuant to a plea agreement in

which he waived his right to appeal either his conviction or his sentence. See Plea

Agreement (Doc. No. 43); Judgment (Doc. No. 70). Adejumo filed a pro se Motion for

Leave to File a Belated Notice of Appeal (Doc. No. 75) (“Mot. to Appeal”) on October

19, 2018. The Motion is dated October 5, 2018. Mot. to Appeal at 2. At sentencing,

the court advised Adejumo, on the record, that (1) the terms of the plea agreement

indicated he was waiving his right to appeal both the conviction and the sentence

imposed, and (2) notwithstanding the waiver of his appeal rights, Adejumo could file an

appeal within 14 days of the entry of judgment, through counsel. Adejumo

acknowledges as much in his Motion. See Mot. to Appeal ¶ 1. However, Adejumo
          Case 3:18-cr-00082-JCH Document 77 Filed 11/07/18 Page 2 of 3



asserts he was unsure as to whether the responsibility to file an appeal rested with him

or with his attorney. Id. ¶ 2. Adejumo claims that while he told his attorney shortly after

sentencing that he wished to appeal both his conviction and sentence, his attorney

failed to file an appeal; Adejumo states that he was unaware that his counsel had not

filed an appeal. Id. ¶¶ 3–4.

        Judgment entered in this case on August 22, 2018. See Judgment (Doc. No.

80). The 14-day period for Adejumo to file a notice of appeal expired on September 5,

2018. See Fed. R. App. P. 4(b)(1). However, this court may, upon a finding of

excusable neglect or good cause, extend the time to file a notice of appeal up to 30

days from the expiration of the initial, 14-day period in which a defendant may file a

notice of appeal. See Fed. R. App. P. 4(b)(4). That 30-day period would extend the

time to file a notice of appeal to October 5, 2018.

        Though it is a close question, the court finds that there was good cause for

Adejumo’s delay in filing his Motion. Given that Adejumo is pro se and incarcerated, it

is unsurprising that he would not realize that a notice of appeal had not been filed after

14 days. The court therefore construes Adejumo’s Motion to File a Belated Appeal as

both a Motion to File a Belated Appeal and a Notice of Appeal and, having found good

cause for delay, the Motion to File a Belated Appeal is GRANTED, nunc pro tunc.

        The Clerk is ordered to restyle the Motion to File a Belated Appeal (Doc. No. 75)

as both a Motion and a Notice of Appeal and docket it nunc pro tunc, as of October 5,

2018.




                                                2
  Case 3:18-cr-00082-JCH Document 77 Filed 11/07/18 Page 3 of 3



SO ORDERED

Dated at New Haven, Connecticut this 7th day of November, 2018.




                                            Janet C. Hall_____________
                                            Janet C. Hall
                                            United States District Judge




                                     3
